Case 15-41378-mxm13 Doc 64 Filed 11/07/18                Entered 11/07/18 17:50:06       Page 1 of 4




Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
Kristin A. Zilberstein (SBN 24104960)
LAW OFFICES OF MICHELLE GHIDOTTI
1920 Old Tustin Ave.
Santa Ana, CA 92705
Ph: (949) 427-2010
Fax: (949) 427-2732
mghidotti@ghidottilaw.com

Authorized Agent for Creditor
U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
                          UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF TEXAS – FT. WORTH DIVISION



In Re:
                                                     )    CASE NO.: 15-41378-mxm13
                                                     )
MYRNA ASIS ROZENBURG,                                )
         Debtor.
                                                     )    CHAPTER 13
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )



    RESPONSE TO NOTICE TO DEEM MORTGAGE CURRENT OR, ALTERNATIVELY,
              NOTICE OF AMOUNT DEEMED NECESSARY TO CURE

TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:

         U.S. BANK TRUST NATIONAL ASSOCIATION,AS TRUSTEE OF THE IGLOO

BUNGALOW III TRUST, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby

submits the following reply to Notice to Deem Mortgage Current or, Alternatively, Notice of Amount

Deemed Necessary to Cure (“Notice”) filed on October 17, 2018, by the Chapter 13 Trustee, Tim

Truman.
Case 15-41378-mxm13 Doc 64 Filed 11/07/18                 Entered 11/07/18 17:50:06           Page 2 of 4




        Secured Creditor is entitled to receive payments pursuant to a Promissory Note and is secured by a

Deed of Trust on the subject property commonly known as 7605-7607 Abbott Drive, White Settlement, TX

76108 (the “Property”).

        Secured Creditor agrees that the Debtor has paid in full the amount required to cure the prepetition

default on the Creditor’s claim.

        Secured Creditor agrees that the loan is post-petition current, as well, with a next post-petition

payment due on February 1, 2019.


                                                 Respectfully submitted,


                                                 /S/ Kristin A. Zilberstein
                                                 Kristin A. Zilberstein, Esq.
                                                 State Bar No.: 24104960
                                                 600 E John Carpenter Fwy., Ste. 200
                                                 Irving, TX 75062
                                                 Tel: (949) 427-2010
                                                 kzilberstein@ghidottilaw.com
                                                 COUNSEL FOR SECURED CREDITOR
 Case 15-41378-mxm13 Doc 64 Filed 11/07/18                Entered 11/07/18 17:50:06       Page 3 of 4



1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 24104960)
2    LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    mghidotti@ghidottilaw.com
6
     Authorized Agent for Creditor
7    U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
8                             UNITED STATES BANKRUPTCY COURT
9                       NORTHERN DISTRICT OF TEXAS – FT. WORTH DIVISION
10
11
     In Re:                                               )   CASE NO.: 15-41378-mxm13
12                                                        )
13   MYRNA ASIS ROZENBURG,                                )   CHAPTER 13
                                                          )
14            Debtor.                                     )   CERTIFICATE OF SERVICE
                                                          )
15
                                                          )
16                                                        )
                                                          )
17                                                        )
18
19                                    CERTIFICATE OF SERVICE

20
              I am employed in the County of Orange, State of California. I am over the age of
21
22   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

23   Santa Ana, CA 92705.
24            I am readily familiar with the business’s practice for collection and processing of
25
     correspondence for mailing with the United States Postal Service; such correspondence would
26
     be deposited with the United States Postal Service the same day of deposit in the ordinary
27
28   course of business.




                                                      1
                                       CERTIFICATE OF SERVICE
 Case 15-41378-mxm13 Doc 64 Filed 11/07/18                Entered 11/07/18 17:50:06       Page 4 of 4



1    On November 7, 2018 I served the following documents described as:
2                  RESPONSE TO NOTICE TO DEEM MORTGAGE CURRENT OR,
3                   ALTERNATIVELY, NOTICE OF AMOUNT DEEMED NECESSARY
                    TO CURE
4
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
6    envelope addressed as follows:

7    (Via United States Mail)
8    Debtor                                              Trustee
     Myrna Asis Rozenburg                                Tim Truman
9    7607 Abbott Drive                                   6851 N.E. Loop 820, Suite 300
     Fort Worth, TX 76108                                N Richland Hills, TX 76180
10
     Debtor’s Counsel                                    U.S. Trustee
11   Robert A. Higgins                                   United States Trustee
     Robert A. Higgins & Associates, P.C.                1100 Commerce Street
12   8200 Camp Bowie W Blvd                              Room 976
     Fort Worth, TX 76116                                Dallas, TX 75242
13
14   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
16
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17   Eastern District of California
18
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
19   America that the foregoing is true and correct.
20          Executed on November 7, 2018 at Santa Ana, California
21
     /s / Steven P. Swartzell
22   Steven P. Swartzell
23
24
25
26
27
28



                                                     2
                                      CERTIFICATE OF SERVICE
